DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/21/2021, regarding prior art Bedingfield have been fully considered but they are not persuasive.
Regarding claim 1 and prior art Bedingfield, applicant argues:
Applicant notes that the Examiner's reliance on Bedingfield as teaching or suggesting the limitation "updating weights assigned to each of the media content channels based on an angular distance" as claimed appears to be based on improperly distilling Applicant's claimed invention down to a gist or thrust, as there is no attempt to reconcile the significant deficiencies of Bedingfield's described operation with respect to the explicit claim limitations. Specifically, in the Office Action there is no attempt to reconcile that Bedingfield does not mention "angle" or "angular distance" whatsoever (failing to cure this related deficiency of Vaught, as discussed above). Rather, in the citation to Bedingfield, the Examiner merely concludes with an overly broad statement that "an eye or eye movement sensor may determine the degradation option from which the data rate of the stream is affected on the display device." Office Action at p. 11. However, such a broad statement completely ignores the detailed limitations set forth in the claim, and (based on the description in Bedingfield) can only be considered to support the proposition that eye detection or eye movement can be used to detect presence (and in turn degradation), which is deficient as explained above. Applicant notes the principle that the claimed invention as a whole must be considered and that distilling it down to a gist or thrust disregards this requirement. MPEP 2141.02 I. and II. Relatedly, the test for obvious is not whether references can be combined, but what the combined teachings of the references would have suggested to those of ordinary skill in the art. MPEP 2145 Ill. Given the significant technical deficiencies of Vaught and Bedingfield with respect to the claim limitations as described herein, these references (combined or alone) would not have suggested Applicant's claimed invention.

Examiner respectfully disagrees.  Applicant’s featured limitation cites “updating weights assigned to each of the media content channels based on the angular distance of the corresponding VD screens relative to the second reference axis.”  As cited in the previous office action, Bedingfield teaches monitoring input from an individual and presence, wherein the input is communicated such as a motion sensor or eye movement sensor.  Fig. 7 teaches that the detection of presence affects the degradation of the content.  According to broadest reasonable interpretation, Examiner interprets that the detected presence (i.e. eye movement) correlates to the degradation level of the outputted content.  In the current combination in the rejection below, Bedingfield is merely relied upon to teach updating weights assigned to the media content based on eye movement.

Applicant’s remaining arguments with respect to claim(s) 11, 15, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15, 19-25, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asbun et al. (“Asbun” US 20190191203), and further in view of Grossman et al. ("Grossman" US 10140000), and Bedingfield ("Bedingfield" US 7975283).

Regarding claim 11, Asbun teaches A bitrate control method for facilitating delivery of a plurality of media content channels to a corresponding plurality of virtual display (VD) screens presented in a virtual reality (VR) environment effectuated by a VR device of a subscriber, the plurality of media content channels being provided as respective adaptive bitrate (ABR) streams, the method comprising: [Asbun – Para 0072, 0072, 0077, Fig. 8: teaches 360 degree video may allow content producers to present scenes where multiple areas may call the attention of viewers. Wherein 360 degree video may include virtual reality (VR) video, and multiple secondary content viewports may be presented. Para 0003, 0043: teaches access to video segments in an adaptive manner during streaming sessions]
detecting, responsive to the subscriber's head movement or ocular movement, a movement in a point of view of the subscriber in relation to a first reference axis with respect to the VD screens' placement within the VR environment, the VR environment containing the plurality of VD screens, said movement resulting in a second reference axis within the VR environment, [Asbun – Para 0075, Fig. 8: teaches a secondary content viewport location may be indicated via a horizontal and/or vertical position of a reference point (e.g. top left corner) of the secondary content viewport.  Various MPD elements such as descriptor or event at MPD level or the Adaptation Set level may be used to activate the tracking of the user’s head orientation statistics.  Para 0132: teaches orientation may include spherical coordinates (x, y, z) and the like for denoting a point in a sphere where the user is looking at]
wherein each VD screen is configured to display a respective media content channel delivered via a common managed bandwidth pipe apportioned from a total bandwidth pipe serving the subscriber's premises and each VD screen is configured to receive the respective media content channel as a respective ABR stream; [Asbun – Para 0004: teaches one or more secondary content viewports may be defined within a 360 degree video frame. Para 0164: teaches a communications system for sharing of system resources, including wireless bandwidth.  Para 0003, 0043: teaches access to video segments in an adaptive manner during streaming sessions]
wherein each media content channel is stored in a segment cache associated with the node as a plurality of  segments encoded in multiple bitrate representations, [Asbun – Para 0042: teaches In dynamic HTTP streaming, various bitrate alternatives of the multimedia content may be available at the server.]
Asbun does not explicitly teach computing respective angular distances corresponding to the plurality of VD screens relative to the second reference axis irrespective of whether the subscriber is gazing at any particular corresponding VD screen;
updating weights assigned to each of the media content channels based on the angular distance of the corresponding VD screens relative to the second reference axis; 
providing the updated weights of the media content channels to a node operating to serve the subscriber premises; and 
receiving from the node a manifest indicating single bitrate representations of each of the media content channels, wherein each media content channel is stored in a segment cache associated with the node as a plurality of segments encoded in multiple bitrate representations, the respective single bitrate representations of the media content channels being selected by the node based on the updated weights provided by the subscriber's VR device.

However, Grossman teaches computing respective angular distances corresponding to the plurality of objects relative to the second reference axis irrespective of whether the subscriber is gazing at any particular corresponding VD screen; [Grossman – C13, L66 – C14, L22: teaches visualization engine 134 determines the angular distance between each 3D object relative to a camera position associated with an end-user]
Asbun and Grossman are analogous in the art because they are from the same field of 3dimensional environment [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asbun in view of Grossman to angular distances to multiple objects for the reasons of rendering a 3D environment that includes images/objects from the perspective of the camera. 
Asbun and Grossman do not explicitly teach updating weights assigned to each of the media content channels based on the angular distance of the corresponding VD screens relative to the second reference axis; 
providing the updated weights of the media content channels to a node operating to serve the subscriber premises; and 
receiving from the node a manifest indicating single bitrate representations of each of the media content channels, wherein each media content channel is stored in a segment cache associated with the node as a plurality of segments encoded in multiple bitrate representations, the respective single bitrate representations of the media content channels being selected by the node based on the updated weights provided by the subscriber's VR device.

 However, Bedingfield teaches updating weights assigned to each of the media content channels based on eye movement; [Bedingfield – Col. 5, Line 12-21: discloses The presence detection application 14 is a computer program that processes information from the presence detector 13 to monitor input from at least one individual 17 to the multimedia device 12 and/or the presence of at least one individual 17 proximate to the multimedia device 12 (e.g., input communicated to or other interaction with the multimedia device 12 such as a command to change a channel, change a volume, and access a program guide, a motion sensor, a heat sensor, an eye or eye movement sensor, a token sensor, an entry/exit detector, and other means for detecting presence). Fig. 7: suggests levels of degradation depending on the detected presence 
providing the updated weights of the media content channels to a node operating to serve the subscriber premises; and [Bedingfield - Col. 5, Line 60 - Col. 6, Line 26: discloses The presence detection application 14 sends a degradation message 15 to a server 32. The stream 20 of data is sent by the server 32, and the degradation message 15 instructs a corresponding component of the presence detection application 14' in the server 32 to degrade the stream 20 of data.  Fig. 2: suggests the presence detection application (item 14) communicating with the multimedia gateway (item 11) which transmits to the server (item 32)]
receiving from the node a manifest indicating single bitrate representations of each of the media content channels, the respective single bitrate representations of the media content channels being selected by the node based on the updated weights provided by the subscriber's VR device. [Bedingfield - Col. 6, Line 27-62: discloses the degradation message instructs the corresponding server-based component of the presence detection application to degrade the stream of data such that a degraded stream of data is then processed and communicated from the server to the multimedia gateway and communicated from the multimedia gateway to the multimedia device]
Asbun, Grossman, and Bedingfield are analogous in the art because they are from the same field of delivering multimedia [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claim 13, Asbun, Grossman, and Bedingfield teaches The method as recited in claim 11, wherein the angular distance computed for each of the plurality of VD screens comprises at least one of an angular deviation along a horizontal plane, along a vertical plane, or both planes, the horizontal and vertical planes defined in the VR environment relative to the second reference axis [Asbun – Para 0133: teaches the point in a sphere may be mapped from a point in the sphere into a point in the projection of the 360 degree video frame over which secondary content viewports are defined.  if spherical coordinates are used, equations (1) and (2) may be used to map point P with coordinates (.theta., .PHI.) on a sphere to a point P with coordinate (u, v) on a 2D plane].

Regarding Apparatus claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 11. 
Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 11.
[Examiner notes: Asbun – Para 0218: teaches methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor.  Para 0021, 0117, 0186, Fig. 13: teaches a head-up display to present the 360 degree video]

 The VR apparatus as recited in claim 15, wherein the plurality of VD screens comprise one or more virtualized TV screens, virtualized gaming monitors, virtualized tablets, virtualized phablets, virtualized computer monitors, and virtualized projector screens [Asbun – Fig. 13, Para 0156: teaches a 2d ad in the viewport as its own screen for example an overlaying rectangle].

Regarding claim 20, Asbun, Grossman, and Bedingfield teaches The VR apparatus as recited in claim 15, wherein the HMD device is operative to effectuate an immersive VR environment in which the subscriber can perform a movement in full 360 0 in one of a vertical plane, a horizontal plane, or both planes, defined in the VR environment [Asbun – Para 0133: teaches the point in a sphere may be mapped from a point in the sphere into a point in the projection of the 360 degree video frame over which secondary content viewports are defined.  if spherical coordinates are used, equations (1) and (2) may be used to map point P with coordinates (.theta., .PHI.) on a sphere to a point P with coordinate (u, v) on a 2D plane].

Regarding claim 21, Asbun, Grossman, and Bedingfield teaches The VR apparatus as recited in claim 15, wherein the HMD device is operative to effectuate an immersive VR environment in which the subscriber can perform a movement limited to less than 3600 in one of a vertical plane, a horizontal plane, or both planes, defined in the VR environment [Asbun – Para 0133: teaches the .

Regarding claim 22, Asbun, Grossman, and Bedingfield teaches The VR apparatus as recited in claim 15, wherein the hardware platform comprises a personal computer, a laptop computer, a smartphone, a tablet, a phablet, and/or a gaming console [Asbun – Para 0052: teaches devices capable of streaming 360 degree video may be devices that may use a HMD for an immersive experience (e.g., Oculus Rift. HTC Vive, Samsung Gear VR), or devices that display a viewport of the 360 degree video (e.g., Cardboard, YouTube and Facebook apps for Android and iOS smartphones)].

Regarding claim 23, Asbun, Grossman, and Bedingfield teaches The VR apparatus as recited in claim 15, wherein the HMD device is operative to superimpose or overlay the VR environment over a real world object in an augmented reality (AR) application [Asbun – Para 0156, Figs. 8, 11, 13, 26, 27: teaches When a secondary content viewport is active over a 360 degree video scene, the secondary content viewport area may be highlighted, for example by overlaying a rectangle].

The method as recited in claim 11, wherein at least a portion of the plurality of VD screens are presented along a real world object in an augmented reality (AR) application. [Asbun – Fig. 13: teaches a secondary content viewport of a 2d ad presented along another person as displayed in a HUD]

Regarding Computer Readable Medium claim 25, claim(s) 25 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 11. 
Therefore, claim(s) 25 is/are subject to rejections under the same rationale as applied hereinabove for claim 11.
[Examiner notes: Asbun – Para 0218: teaches methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor.]

Regarding claim 27, Asbun, Grossman, and Bedingfield teaches The non-transitory computer-readable medium as recited in claim 25, wherein the angular distance computed for each of the plurality of VD screens comprises at least one of an angular deviation along a horizontal plane, along a vertical plane, or both planes, the horizontal and vertical planes defined in the VR environment relative to the second reference axis. [Asbun – Para 0133: teaches the point in a sphere may be mapped from a point in the sphere into a point in the projection of the 360 degree video frame over which secondary content viewports are defined.  if spherical 

Regarding claim 29, Asbun, Grossman, and Bedingfield teaches The non-transitory computer-readable medium as recited in claim 25, wherein at least a portion of the plurality of VD screens are presented along a real world object in an augmented reality (AR) application. [Asbun – Fig. 13: teaches a secondary content viewport of a 2d ad presented along another person as displayed in a HUD]

Claims 14, 17, 18, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asbun, Grossman, and Bedingfield as applied to claim 11 above, and further in view of Vaught et al. (“Vaught” US 8767014).

Regarding claim 14, Asbun, Grossman, and Bedingfield does not explicitly teach claim 14.  However, Vaught teaches The method as recited in claim 11, wherein the angular distance is computed in at least one of radians, degrees, or both [Vaught - Col. 28, Line 41-51: discloses measuring movement of the eyes with degree amplitude].
Asbun, Grossman, Bedingfield, and Vaught are analogous in the art because they are from the same field of head mounted display [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asbun, Grossman, and Bedingfield’s angular distances in view of Vaught to degree amplitude for the reasons of improving measurement when determining distance between the user’s perspective and the object.

Regarding claim 17, Asbun, Grossman, and Bedingfield does not explicitly teach claim 17.  However, Vaught teaches The VR apparatus as recited in claim 15, wherein the angular distance is computed for each of the plurality of VD screens along a horizontal plane in at least one of radians, degrees, or both [Vaught - Col. 28, Line 41-51: discloses measuring movement of the eyes with degree amplitude.  Col. 25, Line 32-46, Fig. 21A: suggests computing the focal distance of an augmented reality image with an object from the user.  Therefore, an angular deviation is calculated on both planes].
In addition, the rationale of claim 14 is used for this claim.

Regarding claim 18, Asbun, Grossman, and Bedingfield does not explicitly teach claim 18.  However, Vaught teaches The VR apparatus as recited in claim 15, wherein the angular distance is computed for each of the plurality of VD screens along a vertical plane in at least one of radians, degrees, or both [Vaught - Col. 28, Line 41-51: discloses measuring movement of the eyes with degree amplitude. Col. 25, Line 32-46, Fig. 21A: suggests computing the focal distance of an augmented reality image with an object from the user.  Therefore, an angular deviation is calculated on both planes].
In addition, the rationale of claim 14 is used for this claim.

Regarding claim 28, Asbun, Grossman, and Bedingfield does not explicitly teach claim 28.  However, Vaught teaches the non-transitory computer-readable medium as recited in claim 25, wherein the angular distance is computed in at least one of radians, degrees, or both. [Vaught - Col. 28, Line 41-51: discloses measuring movement of the eyes with degree amplitude]
In addition, the rationale of claim 14 is used for this claim.

Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asbun, Grossman, and Bedingfield as applied to claim 11 above, and further in view of Takemoto (“Takemoto” US 20070292038.

Regarding claim 30, Asbun, Grossman, and Bedingfield do not explicitly teach claim 30.  However, Takemoto teaches the method as recited in claim 11, wherein only the weights that are updated to values different from values previously assigned to the plurality of media content channels are provided to the node serving the subscriber premises. [Wan – Para 0089: teaches since the updating of weights need only result in a relative change between the weights of incorrect-response sample images and the weights of correct-response sample images, it will suffice if the updating is either that which raises the weights of incorrect-response sample images or that which lowers the weights of correct-response sample images]
Asbun, Grossman, Bedingfield, and Takemoto are analogous in the art because they are from the same field of weighting calculations [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Asbun, Grossman, and Bedingfield in view of Takemoto to selective 

Regarding Apparatus claim 31 and Computer Readable Medium claim 32, claim(s) 31 and 32 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 30. Therefore, claim(s) 31 and 32 is/are subject to rejections under the same rationale as applied hereinabove for claim 30.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426